Citation Nr: 1120560	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to retroactive award and payment of Dependents' Educational Assistance (DEA) under Chapter 35, United States Code, prior to May 19, 2006. 


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty in the Army.  The appellant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2009 decision issued by the Muskogee RO Education Center, which denied the appellant's claim for DEA for a program of education prior to May 19, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's eligibility for Chapter 35 benefits derives from his status as a child of a veteran who has a permanent and total disability rating.  See38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 2002); 38 C.F.R. § 21.3021(a)(1)(iii) (2010).  Under 38 U.S.C.A. § 5113 (West 2002), effective November 1, 2000, if the individual qualifies to elect an eligibility period that begins with the effective date of a total and permanent rating, in determining the commencement date for award of educational assistance VA may consider the individual's application as having been filed on the eligibility date.  38 U.S.C.A. § 5113(b).  

This section contemplates where the eligibility date is more than one year before the date of the initial rating decision granting a permanent and total disability rating.  An "eligible person" is one who submits an application for Chapter 35 educational assistance within one year of the rating decision, claims educational assistance for an approved program of education for a period preceding the one-year period ending on the date on which the application is received by VA, and would have been entitled to such educational assistance for such course pursuit if the individual had submitted such an application on the individual's eligibility date.  In this regard, the Board notes that the appellant has not been provided notice consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) which describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  On remand, VA should ensure that the appellant receives complete and proper notice pertaining to the effective date of his DEA benefits.  38 C.F.R. § 3.159(b)(1). 

Here, it appears that, in a May 2006 rating decision and notice, the Veteran was awarded a permanent and total disability rating, effective June 3, 1985.  However, the Veteran's claims file showing his periods of service and the May 2006 rating decision and notice of award of a permanent and total disability rating is not associated with the record.  This must be done on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant notice that: (1) informs him about the information and evidence needed to establish entitlement to an earlier effective date for DEA benefits; (2) explains what VA will seek to provide; and (3) explains what he is expected to provide.  The claims file must include documentation that VA has complied with the VA's duties to notify and assist the claimant.

2.  Associate the Veteran's claims file with the appellant's education folder, to include copies of the May 2006 rating decision and notice of award of a permanent and total disability rating, effective June 3, 1985.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the appellant an appropriate supplemental statement of the case, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

